DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, in the reply filed on 10/28/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/28/2021.


Response to Amendment
            The preliminary amendment filed 10/18/2019 has been entered.  Claims 1-20 remain pending in the application.  Claims 11-20 remain withdrawn from consideration.  
The drawings received on 10/18/2021have been approved.  


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Method Of Priming A Pump Using A Priming Flow Path And A Lubrication Flow Path--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a helical feature” in Claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “priming a pump”.  Supplying flow from two different flow paths is not “priming a pump” but rather lubricating a pump.  There are no limitations in the claim that differentiate a flow path making it a “priming flow path”.  Accordingly suppling lubricant from two different flow paths achieves the results in the preamble, (i.e. “priming a pump”).  For purposes of examination any flow path will be considered to be a priming flow path and supply lubricant via two different flow paths will be assumed to be “priming a pump”.  Applicants need to either add limitations defining the “priming flow path” or add limitations such as in Claim 8 to fill in the gap between supplying lubricant via two different flow paths and “priming a pump”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Thomas et al. US 2,750,894.

With respect to Claim 1, Thomas et al. disclose a method of priming (Column 2, lines 70-73) a pump 20, comprising: supplying lubricant (“oil” inside 53, Column 3, lines 41-42), via a priming flow path 43 (Column 3, lines 15-20, and interpretation under 112(b) above), into an interface (space between 19 and 35/40) defined between a first part (19 between 36/42, see Figure 1) of a shaft 19/35/40 of the pump 20 and a second part 35/40 of the shaft coaxially engaged with the first part of the shaft (35/40 surround 19 sharing the same axis and engage with 19 via the lubricant, see Figure 1) to define the pump (19 and 35/40 define the outer bounds of pump 20), the first part (19 between 36/42, see Figure 1) of the shaft 19 rotatable (Column 1, lines 70-73) about a rotation axis (centerline of 19) relative to the second part 35/40 of the shaft 19/35/40; and supplying lubricant (“oil” inside 53, Column 3, lines 41-42) into the interface (space between 19 and 35/40) via a lubrication flow path 39 that is different from the priming flow path 43.

With respect to Claim 2, as it depends from Claim 1, Thomas et al. disclose supplying lubricant (“oil” inside 53, Column 3, lines 41-42) to the lubrication flow path 39 from a first lubricant source 44 upstream (opposite the flow from 34 to 23) of the pump 20, and supplying lubricant (“oil” inside 53, Column 3, lines 41-42) to the priming flow path 43 from a second lubricant source 53 upstream (opposite the flow from 33 to 24) of 

With respect to Claim 8, as it depends from Claim 9, Thomas et al. disclose supplying lubricant (“oil” inside 53, Column 3, lines 41-42) into the interface (space between 19 and 35/40) via the priming flow path 43 is started prior to starting (“at all times”, Column 3, lines 1-2 and lines 33-38, see Figure 1) the pump 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (mentioned previously), in view of Hendrickson US Pub. 2018/0223682. 

With respect to Claim 3, as it depends from Claim 2, although Thomas et al. disclose most of the limitations of the claim, including pressurizing 51 the first lubricant source 44 to a first pressure (Column 2, lines 67-72), and pressurizing 60 the second lubricant source 53 to a second pressure (Column 3, lines 15-20), Thomas et al. is silent 

With respect to Claim 4, as it depends from Claim 3, although Thomas et al. disclose most of the limitations of the claim, including supplying lubricant (“oil” inside 53, Column 3, lines 41-42) via the priming flow path 43 and supplying lubricant via the lubrication flow path 43, Thomas et al. is silent on supplying lubricant via the priming flow path is executed at a lower flow rate and a higher pressure than the supplying lubricant via the lubrication flow path.  Hendrickson disclosing a bearing oil supply path (see Figures 3 and 9), specifically teach supplying lubricant (92, “lubricant” Paragraph 0035, lines 12-17) via a first flow path 140 is executed at a lower flow rate and a higher pressure (“higher pressure”, Paragraph 0048, lines 5-10, flow rate is a physical property of the pressure and openings) than the supplying lubricant 96 via a second flow path 142.  Hendrickson teach the first fluid having different characteristics aided in engine startup (Paragraph 0058, lines 16-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have 

With respect to Claim 5, as it depends from Claim 4, Thomas et al. disclose rotating the first part (19 between 36/42, see Figure 1) of the shaft 19/35/40 about the rotation axis (centerline of 19) relative to the second part 35/40 of the shaft 19/35/40.

With respect to Claim 6, as it depends from Claim 5, Thomas et al. disclose the supplying lubricant (“oil” inside 53, Column 3, lines 41-42) via the lubrication flow path 39 includes moving lubricant through a helical feature (grooves between individual series of rings 35, Column 2, lines 33-40; interpreted under 112(f) as “spiral grooves”, see instant disclosure, Paragraph 0049, line 4, as filed) disposed in the interface (space between 19 and 35/40).

With respect to Claim 7, as it depends from Claim 6, Thomas et al. disclose venting (Column 3, line 64-67) an axial channel (channel in 19 between 35 and 37) of the first part (19 between 36/42, see Figure 1) of the shaft 19/35/40 through the second part 35/40 of the shaft (in operation the pressure at 37 vents through the rear face of 35 into 39 closing valve 46, Column 3, lines 64-70).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (mentioned previously).

With respect to Claims 9-10, as they depend from Claims 8 and 1, respectively, although Thomas et al. disclose most of the limitations of the claims, including starting (in operation “when the pump is running dry“, Column 3, lines 32-33 and lines 1-2) the pump 20 includes rotating the first part (19 between 36/42, see Figure 1) of the shaft 19/35/40 relative to the second part 35/40 of the shaft about the rotation axis (centerline of 19), Thomas et al. is silent on allowing the second part of the shaft to pivot about the rotation axis (Claim 9) or translate relative to the first part of the shaft along the rotation axis (Claim 10).  However, both these motions (i.e. pivot/translation) are disclosed in the instant disclosure, Paragraph 0064, lines 1-12, as filed, as a function of the positioning of the second part of the shaft with respect to an unclaimed machine frame.  Thomas et al. disclose a machine frame 36 (Column 2, lines 35-36), and it was old and well known in the art, that simply adjusting the frame 36 advantageously prevented scaring of the shaft 19/35/40.  Such a modest modification, e.g. backing of on the packing, is well within an entry level of skill in the art of pump fabrication and would not have alter the operation of pump 20; while allowing both the second part 35/40 of the shaft 19/35/40  to pivot (tilt back and forth) about the rotation axis (centerline of 19) or translate (move back and forth) relative to the first part (19 between 36/42, see Figure 1) of the shaft 19/35/40 along the rotation axis (centerline of 19).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have positioned the second part of the shaft via a machine frame as taught by Thomas et al., in such a manner to allow pivoting and translation in the pump disclosed by Thomas et al., to have advantageously prevented scaring of the shaft.
In re Japikse, 86 USPQ 70.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuchi US 4,958,991 teaches a compressor having a helical feature.
Sluijters US 3,368,799 teaches a pump having two lubricating passages.
Turner et al. US 3,450,052 (a.k.a. Wood) teach lubricating a pump through two passages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Timothy P. Solak
/tps/
Art Unit 3746
01/13/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746